Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
                This Office Action is in response to the papers filed on 08 June 2022.

   CLAIMS UNDER EXAMINATION
Claims 1, 3, 5-9, 11 and 13-16 are pending and have been examined on their merits.

      PRIORITY
The Instant Applicant claims priority to JP2017079148, filed on 12 April 2017. The foreign document does not provide support vascular endothelial cells or vascular pericytes. A scan of the document does not indicate the terms appear. Divisional Application 15/819,654, filed on 21 November 2017, provides support for the claim limitations.

WITHDRAWN REJECTIONS
The rejection of claims 8 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.


MAINTAINED REJECTIONS


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-9, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (previously cited; Adipose-Derived Stromal Vascular Fraction Cell Effects on a Rodent Model of Thin Endometrium. PLOS One 14 December 2015, pages 1-15) in view of Silversand et al. (previously cited; Why Hyaluronan Is An Invaluable Molecule For Embryo Implantation. Vitrolife. 14 March 2017, pages 1-7) and Victor et al. (previously cited; Isolation Of Stromal Vascular Fraction From Vascular Tissues. US2014/0255356 2014) as evidenced by Zakhari et al. (previously cited; Vasculogenic and angiogenic potential of adipose stromal vascular fraction cell populations in vitro. In Vitro Cell Dev. Biol.—Animal (2018) 54:32–40)


Hunter et al. apply an adipose derived stromal vascular fraction (SVF) to a rodent model of persistent thin endometrium (page 3, last two sentences of second paragraph). SVF is isolated from fat pads (hence, adipose) (page 3, last paragraph). The SVF is applied using intrauterine instillation (See Figure 1 c text). The art teaches SVF contains “a heterogeneous array of cell types including endothelial cells, perivascular cells, fibroblasts, immune cells, and mesenchymal stem cells” (page 2, third paragraph).

Claim 1 recites a method of treatment comprising administering a pharmaceutical composition comprising adipose stem cells, vascular endothelial cells and vascular pericytes. As set forth above, Hunter discloses SVF contains endothelial cells and mesenchymal stem cells. Endothelial cells in a vascular fraction are interpreted to be vascular endothelial cells. Because the cells are from fat (hence, adipose), the recited stem cells are interpreted to be adipose stem cells.

While Hunter discloses the SVF fraction contains “perivascular cells”, the art does not explicitly teach said cells include pericytes. As evidenced by Zakhari et al. “Adipose-derived stromal vascular fraction (SVF) is a heterogeneous cell source that contains endothelial cells, pericytes, smooth muscle cells, stem cells, and other accessory immune and stromal cells”. Therefore the SVF fraction disclosed by Hunter would contain vascular pericytes. The SVF fraction disclosed by Hunter reads on the composition of claim 1.

Claim 1 recites “proliferating endometrial cells to repair a thinned endometrium and a number of uterine glands”. The Instant Specification discloses the following:

([0053]) the method including administering an effective amount of a pharmaceutical composition containing adipose tissue derived reproductive cells (ADRCs) to an intrauterine cavity of a treatment subject to proliferate endometrial cells. 

([0061])Thus, it is apparent that by administering mouse ADRCs to the intrauterine cavity, the endometrium of the endometrial thinning model mouse is proliferated.


The Instant Specification discloses when applied to the uterus, ADRCs increase the endometrium and a number of glands ([0061]). The Instant Specification identifies ADRCs as “ADRCs include vascular endothelial cells and vascular pericytes in addition to adipose cell derived stem cells” ([0036]). Therefore the SVF taught by Hunter reads on the ADRCs of the Instant Invention. Because the art teaches applying the same cells to the uterus, it would be expected to have the claimed affect.

Hunter discloses tissue effects of SVF were likely limited due to poor cellular retention and engraftment (last paragraph). Hunter suggests modifying treatment protocols using adjuvant estrogen to improve SVF retention and therapeutic response (Abstract; Conclusions, last paragraph). 

While Hunter suggests the use of estrogen, Hunter does not anticipate a composition containing estrogen.

Hunter is silent regarding the use of glycosaminoglycans.

Hunter obtains SVF from fat pads. The art does not explicitly teach obtaining SVF from subcutaneous fat.

Silversand teaches hyaluronic acid (hyaluronan; a glycosaminoglycan) is known to provide high viscosity environments in the oviduct and uterus (page 2, third paragraph). Hyaluronan has repeatedly been shown to have an implantation promoting effect in humans (page 3, first paragraph). 

Victor teaches methods of isolating stromal vascular fractions (Abstract; [0001] [0015]). The art teaches stromal vascular fraction cells can be isolated from any tissue source comprising blood vessels including but not limited to adipose tissue, optionally subcutaneous fat ([0172]).

It would have been obvious to combine the teachings of the prior art by administering estrogen with the SVF. One would have been motivated to do so since Hunter administers SVF and suggests administering estrogen as an adjuvant. The skilled artisan would do so to improve cellular retention and therapeutic response, as taught by Hunter. One would have had a reasonable expectation of success since Hunter teaches it can be done.

It would have been obvious to combine the teachings of the prior art by using a glycosaminoglycan in the method taught by Hunter. One would have been motivated to do so since Hunter teaches delivery of a composition to aid in infertility and Silversand teaches a glycosaminoglycan that has repeatedly been shown to promote implantation (hence, fertility). The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for the same purpose. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. One would have had a reasonable expectation of success since both references teach compositions that can be applied to the uterus. One would have expected similar results since both references disclose compositions to treat the uterus for infertility.

It would have been obvious to obtain SVF from subcutaneous fat. One would have been motivated to do so since Hunter teaches the use of SVF from adipose tissue and Victor teaches SVF can be obtained from any adipose tissue, including subcutaneous tissue. One would have had a reasonable expectation of success since Victor teaches SVF cells can be successfully obtained from the claimed source. One would have expected similar results since both references are directed to SVF fractions. 

to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  

Therefore claim 1 is rendered obvious as claimed (claim 1).

As set forth above, Silversand teaches hyaluronic acid. Therefore claim 3 is included in this rejection (claim 3).

The use of estrogen is rendered obvious on the grounds set forth in the rejection of claim 1 above. Therefore claim 5 is included in this rejection (claim 5).

The Instant Specification discloses ADRCs have an angiogenesis inducing action (also referred to as an angiogensis capability) angiogenesis ([0040] [0066]). Because Hunter applies an SVF containing ADRCs to the uterus, it would be expected to have 
angiogenesis inducing action. Therefore claim 6 is included in this rejection (claim 6).

The Instant Specification discloses ADRCs have an endometrial proliferation capability ([0040]). Because Hunter applies an SVF containing ADRCs to the uterus, it would be expected to have endometrial proliferation capability. Therefore claim 7 is included in this rejection (claim 7).

Hunter teaches cells are stored in Recovery Cell Culture Freezing Medium at -80°C until needed (page 4, first paragraph). Therefore claim 8 is rejected (claim 8).

Examiner notes claim 9 recites the same limitations of claim 1, except the preamble is directed to “a method for treatment of infertility”. The teachings of the prior art as set forth above are reiterated, Because the administration of a composition with the claimed ingredients is rendered obvious, the claimed method of treating infertility is rendered obvious. Therefore claim 9 is included in this rejection (claim 9).

As set forth above, Silversand teaches hyaluronic acid. Therefore claim 11 is included in this rejection (claim 11).

The use of estrogen is rendered obvious on the grounds set forth in the rejection of claim 1 above. Therefore claim 13 is included in this rejection (claim 13).

The Instant Specification discloses ADRCs have an angiogenesis inducing action (also referred to as an angiogensis capability) angiogenesis ([0040] [0066]). Because Hunter applies an SVF containing ADRCs to the uterus, it would be expected to have 
angiogenesis inducing action. Therefore claim 14 is included in this rejection (claim 14).

The Instant Specification discloses ADRCs have an endometrial proliferation capability ([0040]). Because Hunter applies an SVF containing ADRCs to the uterus, it would be expected to have endometrial proliferation capability. Therefore claim 15 is included in this rejection (claim 15).

Hunter teaches cells are stored in Recovery Cell Culture Freezing Medium at -80°C until needed (page 4, first paragraph). Therefore claim 16 is included in this rejection (claim 16).

37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Shingo Miyamoto filed on 8 June 2022.

The Declaration states independent claim 9 recites the limitations “proliferating endometrial cells to increase a thickness of a thinned endometrium and a number of uterine glands” and “wherein the adipose tissue derived reproductive cells are derived from a subcutaneous fat”. The Declarant argues the claimed subject matter exhibits unexpected effects such as an increase in the number of uterine gland and proliferation effects on endometrium cells. The Declaration states the SVF cells of Hunter were isolated from parametrial fat pads and not subcutaneous fat. It is alleged that “Hunter describes that no significant improvements in endometrial area or gland density were observed following SVF treatment”. In contrast, the Declarant states in the present application ADRCs exhibited an increase in the number of uterine gland and proliferation effects in an endometrial thinning mouse model.

The Declaration under 37 CFR 1.132 filed 08 June 2022 is insufficient to overcome the rejection of claim 1 based upon obviousness over Hunter et al. in view of Silversand et al. and Victor et al. as set forth in the last Office action because:  

Claims 1 and 9 recite administering a composition comprising the claimed components to an intrauterine cavity of a subject. The recitation “proliferating endometrial cells to increase a thickness of a thinned endometrium and a number of uterine glands” is the result of said administration. The Instant Specification discloses when applied to the uterus, ADRCs increase the endometrium and a number of glands ([0061]). The Instant Specification identifies ADRCs as “ADRCs include vascular endothelial cells and vascular pericytes in addition to adipose cell derived stem cells” ([0036]). Therefore the SVF taught by Hunter reads on the ADRCs of the Instant Invention. Because the art teaches applying the same cells to the uterus, it would be expected to have the claimed affect. Examiner notes the claim does not recite the number of uterine glands that are increased. While Hunter states “However, no significant improvements in endometrial area or gland density were observed following SVF treatment” (emphasis added), this does not mean there was no increase in the number of uterine glands. It is Examiner’s position that an increase that is not statistically significant still reads on the increase as claimed. Examiner also notes the following from the Hunter reference (see last paragraph of page 8):

Adjustment of gland count for endometrial area showed that gland density did vary significantly across groups (p = 0.0451), with median and standard errors as follows: Sham-Control, 14.6±2.2; Sham-SVF, 16.3±3.4; Injured-Control, 0.0±4.9; Injured-SVF, 2.4±6.7; and Injurednv-SVF, 8.0±4.8. Differences in gland density between injured and sham horns was significant (p = 0.0026), although no effect of SVF treatment was seen.

The Injured Control endometrium (not treated with SVF) has a gland count of 0.0±4.9  while Injured endometrium treated with SVF has a gland count of 2.4±6.7. It is Examiner’s position that although Hunter teaches there is not a “significant” improvement, the data presented by Hunter does not mean there is “no improvement” in gland number as the Declaration appears to argue. Examiner interprets a gland count of  2.4±6.7 to be an increase relative to a gland county of 0.0±4.9 .

Examiner also notes the rejection is not based on anticipation by Hunter. Claims 1 and 9 recite the composition contains ADRCS in addition to an estrogen activating factor and at least one of a glycosaminoglycan or a derivative thereof. Hunter administers SVF and suggests administering estrogen as an adjuvant. Hunter teaches administering estrogen improves cellular retention and therapeutic response. Silversand teaches hyaluronic acid (hyaluronan; a glycosaminoglycan) is known to provide high viscosity environments in the oviduct and uterus. The art teaches hyaluronan has repeatedly been shown to have an implantation promoting effect in humans. Victor teaches methods of isolating stromal vascular fractions (SVF). The art teaches stromal vascular fraction cells can be isolated from any tissue source comprising blood vessels including but not limited to adipose tissue, optionally subcutaneous fat.

Treating with a composition comprising an SVF, estrogen and a glycosaminoglycan, wherein the SVF is obtained from subcutaneous fat, is rendered obvious on the grounds set forth above. Therefore one would expect a composition which meets the claim limitations to have the claimed effects.

The Declaration has not provided evidence that the method rendered obvious by the teachings of Hunter in view of Silversand and Victor would not have the claimed effects.
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).

Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 08 June 2022 are acknowledged. The Applicant reiterates the exact arguments made in the Declaration filed on 08 June 2022. The Applicant alleges the Declaration demonstrates unexpected results that could not have been predicted or expected based on the disclosure of Hunter, alone or in combination with the other cited references.

EXAMINER’S RESPONSE
The arguments are not persuasive for the reasons set forth above.

Therefore Applicant’s Invention is rendered obvious.

CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/NATALIE M MOSS/Examiner, Art Unit 1653                                                                                                                                                                                                        

	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653